 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            SHANE A. DELORENZE,
 8                                                             CASE NO. 3:19-cv-05578-RBL-JRC
                                  Petitioner,
 9                                                             ORDER ADOPTING REPORT AND
                   v.                                          RECOMMENDATION
10
            RON HAYNES,
11
                                  Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    The Petition is denied.
17
            (3)    A certificate of appealability is denied.
18
            (4)    As the Court denies the Petition and will not issue a certificate of appealability,
19                 the Court finds petitioner should not proceed in forma pauperis on appeal.

20          DATED this 16th day of January, 2020.

21

22                                                        A
                                                          Ronald B. Leighton
23                                                        United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
